WALKER, Judge,
dissenting.
I respectfully dissent from the majority opinion affirming the order of the trial court.
This matter was heard by an able and experienced administrative law judge (ALJ), who made extensive findings and conclusions and recommended that petitioner not be terminated for unacceptable personal conduct pursuant to N.C. Gen. Stat. § 126-35 (2001), but instead be given a written warning for unsatisfactory performance. The State Personnel Commission rejected the ALJ’s recommended decision with two members dissenting.
After careful review of the record, I agree with the findings and conclusions of the ALJ. The evidence raises no more than a permissible inference that petitioner engaged in the conduct for which she was dismissed.